United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1211
Issued: February 27, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 29, 2018 appellant filed for review of a May 8, 2018 merit decision of the Office
of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than nine
percent permanent impairment of his left lower extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
On February 15, 2000 appellant, then a 45-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that day he broke a bone in his left foot when a coworker ran
an over the road (OTR) container over his foot. On April 12, 2001 OWCP accepted appellant’s
claim for left foot strain.3
On August 15, 2017 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated September 14, 2017, OWCP requested that appellant submit
an impairment evaluation from his attending physician in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).4 It afforded him 30 days to submit the necessary evidence.
In an August 7, 2017 medical note, Dr. James M. Falko, Board-certified in internal
medicine, reported that appellant’s February 15, 2000 left foot injury had reached maximum
medical improvement (MMI).
In support of his claim, appellant submitted a November 30, 2017 impairment rating from
Dr. Jack L. Rook, Board-certified in physical medicine and rehabilitation. Dr. Rook discussed
appellant’s medical history, reviewed diagnostic testing, and provided findings on physical
examination. He explained that on February 15, 2000 appellant’s left foot was injured when it was
run over by an OTR container that was filled with mail weighing over 2,000 pounds. Dr. Rook
noted review of a February 15, 2000 x-ray that revealed suspicion for an avulsion-type fracture of
the cuboid bone of the left foot which correlated clinically with examination findings. He noted
that, while the claim had been accepted for left foot sprain, the medical records indicated that at
the time of the left foot injury, appellant sustained a fracture of his left cuboid bone. As such,
Dr. Rook prepared impairment ratings for both noted diagnoses. Using Table 16-2, Foot and
Ankle Regional Grid, of the sixth edition of the A.M.A., Guides,5 he calculated two percent
permanent impairment of the left lower extremity based on the diagnosis of left foot sprain.
Dr. Rook calculated seven percent permanent impairment of the left lower extremity based on the
diagnosis of class 1 cuboid fracture with mild motion deficits.6 He assigned a grade modifier of 1
3
The record reflects that appellant stopped working for the employing establishment effective August 3, 2000. By
decision dated January 11, 2013, OWCP denied appellant’s claim for compensation for the period December 19, 1999
to July 6, 2000.
4

A.M.A., Guides (6th ed. 2009).

5

Id. at 501, Table 16-2.

6

Id. at 503.

2

for physical examination (GMPE),7 a grade modifier of 1 for functional history (GMFH),8 and no
grade modifier for clinical studies (GMCS) because the diagnostic study had been used to assign
the class. Dr. Rook reported that, following assignment of grade modifiers, application of the net
adjustment formula resulted in no net change, amounting to seven percent permanent impairment
of the left lower extremity. He then calculated two percent lower extremity permanent impairment
rating “utilizing the accepted diagnosis of left foot sprain,” and seven percent permanent
impairment rating “for the diagnosis of left cuboid fracture with residuals.” Dr. Rook reported
that while either of these impairment ratings could be used, the greater seven percent permanent
impairment seemed more appropriate based on review of the medical records and physical
examination findings.
On February 1, 2018 OWCP routed Dr. Rook’s report, a statement of accepted facts
(SOAF), and the case file to Dr. Jovito Estaris, Board-certified in occupational medicine serving
as an OWCP district medical adviser (DMA), for review and determination regarding whether
appellant sustained permanent impairment of the left foot and date of MMI in accordance with the
sixth edition of the A.M.A., Guides.
In a February 7, 2018 report, Dr. Estaris reviewed the case file and Dr. Rook’s
November 30, 2017 report, finding that appellant had reached MMI on the date of his examination.
He agreed with Dr. Rook’s diagnosis of left foot cuboid fracture resulting in a class 1 diagnosis
for mild motion deficit. Dr. Estaris also assigned a GMPE of 1 and no GMCS, but determined that
Dr. Rook should have assigned a GMFH of 2 due to appellant’s antalgic gait with use of a cane.9
Application of the net adjustment formula amounted to one, resulting in grade D warranting
movement one place to the right of the default value for eight percent permanent impairment of
the left lower extremity.
Dr. Estaris noted that while Dr. Rook had not submitted an impairment rating based on the
range of motion (ROM) method, his examination findings provided three sets of ROM
measurements such that impairment could be calculated. He noted that appellant’s range of motion
was an appropriate alternative method for rating appellant’s permanent impairment, given
appellant’s multiple diagnoses of left foot sprain and fracture. Utilizing Table 16-25, ROM ICF
Classification, Dr. Estaris calculated nine percent permanent impairment of the left lower
extremity based on measurements revealing decreased range of motion.10 He noted the range of
motion measurements and determined that for the left foot, 10 degrees dorsiflexion yielded seven
percent impairment, 40 degrees plantar flexion yielded zero percent impairment, 15 degrees
inversion yielded two percent impairment, and 20 degrees eversion yielded zero percent
impairment for a combined nine percent permanent impairment. Thus, Dr. Estaris concluded that
appellant was entitled to the nine percent permanent impairment rating as permitted by the ROM
method over the lesser rated diagnosis-based impairment (DBI) method.

7

Id. at 517, Table 16-7.

8

Id. at 516, Table 16-6.

9

Id.

10

Id. at 550, Table 16-25.

3

On March 1, 2018 OWCP expanded acceptance of the claim to include left tarsometatarsal
ligament sprain.
By decision dated May 8, 2018, OWCP granted appellant a schedule award for nine percent
permanent impairment of the left lower extremity. The date of MMI was found to be
November 30, 2017 and the award covered a period of 25.92 weeks from November 30, 2017 to
May 30, 2018. The schedule award was paid at the 75 percent augmented rate for a qualifying
dependent.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.11 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the American Medical Association, Guides
to the Evaluation of Permanent Impairment as the appropriate standard for evaluating schedule
losses.12 For schedule awards after May 1, 2009, the impairment is evaluated under the sixth
edition of the A.M.A., Guides, published in 2009.13
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).14 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX) condition, which is then adjusted by grade modifiers including GMFH, GMPE,
and GMCS.15 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.16
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of permanent

11

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

12

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

13

See D.T., Docket No. 12-0503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.6a (March 2017); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
14

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
15

Id. at 494-531.

16

C.M., Docket No. 17-1692 (issued December 14, 2018).

4

impairment in accordance with the A.M.A., Guides with a DMA providing rationale for the
percentage of impairment specified.17
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than nine
percent permanent impairment of the left lower extremity, for which he previously received a
schedule award.18
In support of his schedule award claim, appellant submitted a November 30, 2017 report
from Dr. Rook who determined that review of the medical record and physical examination
findings established a work-related fracture of appellant’s left cuboid bone as a result of his
February 15, 2000 employment injury. Dr. Rook calculated seven percent permanent impairment
of the left lower extremity using the DBI methodology based on a class 1 diagnosis of left cuboid
fracture with mild motion deficits.
The case file and Dr. Rook’s report was routed to Dr. Estaris, serving as an OWCP DMA,
who determined that appellant had reached MMI on November 30, 2017. Dr. Estaris noted
appellant’s diagnosis of left foot strain and agreed with Dr. Rook’s diagnosis of left foot cuboid
fracture resulting in class 1 for mild motion deficit. He also assigned a GMPE of 1 and no GMCS,
but determined that Dr. Rook should have assigned a GMFH of 2 due to appellant’s antalgic gait
with use of a cane.19 Dr. Estaris properly explained that application of the net adjustment formula
for a class 1 cuboid fracture with mild motion deficits resulted in eight percent permanent
impairment of the left lower extremity.20
The A.M.A., Guides explain that if there are multiple diagnoses of a lower extremity
impairment at the time of MMI, the evaluating physician must determine which method best
describes the impairment of a specific individual based on patient history and physical
examination.21 When uncertain about which method to use (e.g., DBI or ROM), the evaluator
should calculate the impairment using both alternatives and choose the method or combination of
methods that gives the most clinically accurate permanent impairment rating.22 The evaluating
physician must explain, in writing, the rationale for the rating methodology used.23

17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (March 2017).
18

W.R., Docket No. 13-0492 (issued June 26, 2013).

19

Supra note 7.

20

R.V., Docket No. 17-0731 (issued June 7, 2017).

21

A.M.A., Guides 529.

22

Id.; see also T.T., Docket No. 09-1379 (issued March 10, 2010).

23

Id.

5

The Board notes that Dr. Estaris explained that the ROM methodology provided the most
accurate impairment evaluation, given appellant’s left foot diagnosis.24 Dr. Estaris also correctly
noted that appellant’s impairment rating could be calculated using the ROM method as Dr. Rook’s
examination findings provided three sets of range of motion measurements.25 The DMA identified
the range of motion measurements determining that for the left foot, 10 degrees dorsiflexion
yielded seven percent impairment, 40 degrees plantar flexion yielded zero percent impairment, 15
degrees inversion yielded two percent impairment, and 20 degrees eversion yielded zero percent
impairment for a combined nine percent permanent impairment of the left lower extremity.26
Appellant has not established that he has more than nine percent permanent impairment of
the left lower extremity as the record does not contain a medical report in which a greater rating
of permanent impairment has been provided. Accordingly, he has failed to meet his burden of
proof.
On appeal appellant argues that he was entitled to continuing compensation for his accepted
disability as he had been unable to return to any type of work since his left foot was crushed on
February 15, 2000. The Board notes that its jurisdiction is limited to reviewing the issue before it
from OWCP’s May 8, 2018 schedule award decision. Appellant further argues that he had a child
who was in college and he had filed the requisite forms establishing dependency. The Board notes
OWCP’s May 8, 2018 decision reflected that his award was paid at the 75 percent augmented
compensation rate for qualifying dependents.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than nine
percent permanent impairment of the left lower extremity, for which he previously received a
schedule award.

24

Supra note 22.

25

D.W., Docket No. 17-1092 (issued October 22, 2018).

26

Supra note 3 at 549.

6

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 27, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

